Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tilton et al. (U.S. 2004/0060697A1), in view of Kings et al. (U.S. 2002/0157828A1) and Dirksen (2018/0313206). 
Regarding claim 1, Tilton et al. disclose a plug container (the assembly of fig. 2) comprising: an elongated body having a first end (upper end; see fig. 2), a second end (lower end of 90; see fig 2), and a flow path therethrough (interior bore of 90 that allows passage of 72 into the wellbore, see figs. 1-2); 
one or more pins (fig. 2, dart 72 is seating on a pin) removably communicable with the flow path of the elongated body (see fig. 2); a cap (upper structure coupled to 90 and allowing passage of line 80) coupled with the first end of the elongated body (see fig. 2), the cap further comprising a pass- through for receiving a communication line (80); and 
a top plug (72) sized to fit within the flow path of the elongated body (see fig. 2); the one or more pins directing the movement of the top plug through the flow path (see figs. 1-2: when the pin is removed, the plug 72 is allowed to travel down the wellbore 10 as seen in fig. 1); the communication line (80) stored (at 85) within the elongated body (see fig. 1) with one end (the end coupled to the dispensing apparatus; refer to para 0029) the of the communication line (80) affixed to the plug container (para 0029: line 80 is coupled/affixed to the dispensing apparatus 85 which is part of the plug container; alternatively, under BRI, affixed may be interpreted as any mechanism by which the communication line is secured to the plug container, such as the point at which the communication line has been fed through the cap, for ensuring “the tension in the fiber 80 is sufficient to maintain the fiber 80 substantially straight or taut [0033]));
whereby the communication line (80) is fed through the cap (see fig. 2: line 80 runs from the data collection system, fed through the cap, and into the plug container) to isolate the pressure experienced on the downhole portion of the communication line (see fig. 2).
However, Tilton et al. fail to teach wherein the pass-through of the cap further comprises a bladder for maintaining a pressure within the elongated body, the bladder located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained; and a threaded connector at the second end of the elongated body for coupling a casing. 
Kings et al. teach a plug container (11, fig 1), a cap (21), wherein the pass-through of the cap (21) further comprises a bladder (31), the bladder (31) located between the interior of the plug container and the cap (21) to ensure the pressure within the plug container is maintained (see fig. 1 and refer to para 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap of Tilton et al. to include a bladder, as taught by Kings et al., wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained (refer to para 0015). 
However, the combination of Tilton et al. and Kings et al. fail to teach a threaded connector at the second end of the elongated body for coupling a casing. 
Dirksen et al. teach a plug container (2) with a plug (1, 3), wherein a threaded connector (43) is located at a second end of an elongated body of the plug contain (2) for coupling a top portion of a casing string (20, fig. 1 and para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tilton et al. and Kings et al. to include a threaded connector at the second end of the elongated body of the plug container, as taught by Dirksen et al., for the purpose of securing the plug container to the casing string extending in the wellbore (see fig. 1 and refer to para 0021). 
Regarding claim 8, the combination of Tilton et al., Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 1 above; Tilton et al. further disclose wherein the communication line is a fiber optic cable to obtain and transmit data to a surface control facility (see fig. 2 and refer to para 0037).  
Regarding claim 10, the combination of Tilton et al., Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 1 above; Dirksen et al. further teach one or more valves (52, 54, 56) coupled with the elongated body (see figs. 1-2) for providing a fluid flow into the flow path of the elongated body (refer to para 0022).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug container elongated body (90) of Tilton et al. to include one or more valves, as taught by Dirksen et al. for providing flow communication into the subterranean formation (refer to para 0022). 
Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tilton et al. (U.S. 2004/0060697A1), in view of Kings et al. (U.S. 2002/0157828A1), Dirksen (2018/0313206), and Gambier (U.S. 2011/0079401A1).
Regarding claim 11, Tilton et al. disclose a system for evaluating a wellbore (10, fig. 1) having a casing (25, see fig. 1) disposed therein (see fig. 1), the system comprising: a communication line (80, see figs. 1-2) for obtaining data within the wellbore (refer to para 0037); 
a plug container (the assembly of fig. 2) coupled with and to facilitate repositioning of the communication line (para 0029: line 80 is coupled/affixed to the dispensing apparatus 85 which is part of the plug container), the plug container comprising: 
an elongated body (90) having a first end (upper end; see fig. 2), a second end (lower end of 90; see fig 2), and a flow path therethrough (interior bore of 90 that allows passage of 72 into the wellbore, see figs. 1-2), 
one or more pins (fig. 2, dart 72 is seating on a pin) removably communicable with the flow path of the elongated body (see fig. 2); 
a cap (upper structure coupled to 90 and allowing passage of line 80) coupled with the first end of the elongated body (see fig. 2), the cap further comprising a pass-through for receiving the communication line (80), 
a top plug (72) sized to fit within the flow path of the plug container (see fig. 2) and couplable with the communication line (80); 
the one or more pins directing the movement of the top plug through the flow path (see figs. 1-2: when the pin is removed, the plug 72 is allowed to travel down the wellbore 10 as seen in fig. 1); 
the communication line (80) stored (at 85) within the elongated body (see fig. 2) with one end (the end coupled to the dispensing apparatus; refer to para 0029) of the communication line (80) affixed to the plug container (para 0029: line 80 is coupled/affixed to the dispensing apparatus 85 which is part of the plug container); 
whereby the communication line 80) is fed through the cap (see fig. 2: line 80 runs from the data collection system, fed through the cap, and into the plug container) to isolate the pressure experienced on the downhole portion of the communication line (see fig. 2); and 
a control facility (data collection system, fig. 2) communicatively coupled with the communication line (80).
However, Tilton et al. fail to teach the communication line having a protective sheath surrounding a length thereof; and wherein the pass-through of the cap further comprises a bladder for maintaining a pressure within the elongated body; the bladder located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained; a threaded connector at the second end of the elongated body for coupling the casing within the wellbore; the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: releasing the top plug from the plug container and into the casing of the wellbore, receive, via the communication line, data relating to wellbore conditions, and evaluating the wellbore conditions.  
Kings et al. teach a plug container (11, fig 1), a cap (21), wherein the pass-through of the cap (21) further comprises a bladder (31), the bladder (31) located between the interior of the plug container and the cap (21) to ensure the pressure within the plug container is maintained (see fig. 1 and refer to para 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap of Tilton et al. to include a bladder, as taught by Kings et al., wherein the bladder is located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained by sealingly and slidingly engaging the communication line with the seal as the plug is lowered downhole (refer to para 0015). 
However, the combination of Tilton et al. and Kings et al. fail to teach a threaded connector at the second end of the elongated body for coupling a casing. 
Dirksen et al. teach a plug container (2) with a plug (1, 3), wherein a threaded connector (43) is located at a second end of an elongated body of the plug contain (2) for coupling a top portion of a casing string (20, fig. 1 and para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tilton et al. and Kings et al. to include a threaded connector at the second end of the elongated body of the plug container, as taught by Dirksen et al., for the purpose of securing the plug container to the casing string extending in the wellbore (see fig. 1 and refer to para 0021). 
Dirksen et al. also teach a system (see figs. 1-2) for evaluating a wellbore (18) having a casing (20) disposed therein (refer to para 0047), the system comprising: a communication line (74 or 96) for obtaining data within the wellbore (refer to para 0047), and a control facility (para 0047: the output signal may be received by a signal processor above surface, such as a computer) communicatively coupled with the communication line (the signal processor may be communicably coupled to detector 122, para 0047), the control facility including one or more processors (para 0047: the computer comprises a processor) coupled with at least one non-transitory computer- readable storage medium storing instructions which (refer to para 0047), when executed by the one or more processors, cause the one or more processors to: receive, via the communication line (74 or 96), data (refer to para 0047), and evaluating wellbore conditions (refer to para 0054; via sensors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tilton et al. and Kings et al. to include a control facility communicatively coupled with the communication line, the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: receive, via the communication line, data relating to wellbore conditions, as taught by Dirksen et al., for evaluating the wellbore conditions displaying data corresponding to the location of the cement plug in the subterranean formation (refer to para 0047). 
However, the combination of Tilton et al., Kings et al., and Dirksen et al., fail to teach the communication line having a protective sheath surrounding a length thereof
Gambier teach a plug container (2) with a plug (1, 3), wherein communication line (4) having a protective sheath (8) surrounding a length thereof (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication line of Tilton et al. to include a protective sheath surrounding a length thereof, as taught by Gambier, for the predictable result of insulating and/or protecting the communication line as the plug is lowered downhole. 
Regarding claim 12, the combination of Tilton et al., Kings et al., Dirksen et al., and Gambier teach all the features of this claim as applied to claim 1 above; Tilton et al. further disclose a cementing tool positionable at the surface of the wellbore for pumping a cement composition (30) through the casing (25; see fig. 1 and refer to para 0026-0030: the cement 30 is mixed at surface using a cementing tool and pumped into the wellbore).  
Regarding claim 13, the combination of Tilton et al., Kings et al., Dirksen et al., and Gambier teach all the features of this claim as applied to claim 12 above; Dirksen et al. further teach wherein the plug container (30. 41) further comprises: one or more valves (52, 54, 56) coupled with the elongated body for providing a fluid flow from the cementing tool into the flow path of the elongated body (see figs. 1-2 and refer to para 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug container elongated body (90) of Tilton et al. to include one or more valves, as taught by Dirksen et al. for providing flow communication into the subterranean formation (refer to para 0022). 
Regarding claim 14, the combination of Tilton et al., Kings et al., Dirksen et al., and Gambier teach all the features of this claim as applied to claim 13 above; Tilton et al. further disclose wherein the evaluation of the wellbore conditions includes determining the effectiveness of the cementing process (para 0009: determining the location of the second plug/dart in the wellbore indicates the amount of cement that has been displaced into the annulus, if insufficient cement is displaced, “under displacement”, cement will remain in the casing, if too much cement is displaced, “over displacement”, portions of annulus will not be cemented, hence, determining the effectiveness of the cementing process).  
Regarding claim 15, the combination of Tilton et al., Kings et al., Dirksen et al., and Gambier teach all the features of this claim as applied to claim 11 above; Tilton et al. further disclose wherein the wellbore conditions include one or more of a temperature, a pressure, and a top plug location (para 0038: fiber optic line can include one or more sensors 100; para 0040: the one or more sensors 100 measure wellbore conditions include one or more of a temperature, a pressure, and a top plug location).  
Regarding claim 17, the combination of Tilton et al., Kings et al., Dirksen et al., and Gambier teach all the features of this claim as applied to claim 11 above; Dirksen et al. further teach wherein the protective sheath is a polymer (para to para 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tilton et al., Kings et al., and Gambier to have the protective sheath be a polymer, as taught by Dirksen et al., due to their exceptional electrical, mechanical, chemical, and thermal properties. 
Allowable Subject Matter
Claims 2-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, Tilton et al., Kings et al., Dirksen, and/or Gambier fail to teach the limitation of coupling a first end of the protective sheath with a top plug and a second end of the protective sheath with a cap of a plug container. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Tilton et al. (U.S. 2004/0060697A1) above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/09/02/2022
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672